DETAILED ACTION
Response to Amendment
Applicant’s submission filed on 5/18/2022 has been entered.  Claims 1-15 remain pending in this application.  Applicant's amendments to the abstract have overcome the objections previously set forth in the Non-Final Office Action mailed 2/18/2022.

Response to Arguments
Applicant's arguments filed 5/18/2022 with respect to the rejections under 35 U.S.C. § 112 have been fully considered but they are not persuasive; Applicant corrected the errors with regards to the “management unit” and the “at least one node” but did not correct the errors with regards to the “at least one first communication protocol”.

Applicant's arguments filed 5/18/2022 with respect to the nonstatutory double patenting rejections have been fully considered but they are not persuasive.  Applicant argues that the claimed features of communicating, controlling, and supervising the home automations devices and two different home automation installations from a remote device or node are not addressed in the allowed application 16/073,274.  Examiner disagrees, because said “remote” features are taught by pages 13-14 of the Specification of 16/073,274, and it would be obvious to further modify the claims of 16/073,274 with said features taught by the same application.  Examiner also notes that even if it would not be obvious to apply the teachings of 16/073,274 to itself, that Coote FIG. 2 and ¶0127 broadly teach said “remote” features as well, and thus the nonstatutory double patenting rejection can also be supported by the combination of 16/073,274 and Coote.

Applicant's arguments filed 5/18/2022 with respect to the rejections under 35 U.S.C. § 102 have been fully considered but they are not persuasive.  Applicant argues that the protocol management/conversion of Coote is carried out locally at the network abstraction layer, which is not the same as said management being carried out remotely as now claimed.  Examiner disagrees, because Coote ¶0127 teaches that “a depicted process or processor can be combined with other processes and/or processors or divided into various sub-processes or processors.  Such sub-processes and/or sub-processors can be variously combined according to embodiments herein… accordingly, this description is meant to be taken only by way of example, and not to otherwise limit the scope of this invention.”  Therefore, Coote broadly teaches said protocol management/conversion being carried out remotely at the platform backend 32 instead of the local hub 28, which reads on the amended claims.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 5-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  

This rejection is best explained in light of claim 1.
In this case, independent claims 1, 5, 6, 8 were each amended to remove a portion of the preamble reciting “the at least one home automation device being prone to communicate with the central control unit; the method being executed by a management unit prone to communicate with the at least one central control unit via at least one first communication protocol”.  This was done in order to overcome the previous rejection under 35 U.S.C. § 112 of 9/17/2021.  
Applicant amended the first recitation of “the at least one first communication protocol” by removing “the” in claim 1, but did not do so in claims 5, 6, 8, resulting in insufficient antecedent basis for “the at least one first communication protocol” in claims 5-11. 
Thus, claims 5-11 are indefinite due to omitting the change that is only found in claim 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 8-11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Coote (US 2019/0229985).

Regarding claim 8, Coote teaches a supervision method of a home automation installation comprising at least one home automation device [22a – Coote FIG. 2] and at least one central control unit [28 – Coote – FIG. 2], the method comprising the following steps: 
- reception, by the management unit (the platform backend 32… may comprise… a hub manager, a rules manager, etc. – Coote ¶0081) remotely connected to the home automation installation via a wide area network [Coote FIG. 2 shows that 32 is remotely connected to the “in home” portion through a gateway 30 and a first device abstraction layer that is either “in hub” or “remote”], of a supervision message originating from the at least one central control unit to which the at least one home automation device is related, the supervision message comprising an information relating to a value of at least one state variable of the at least one home automation device according to the at least one first communication protocol (a canonical device (i.e. a virtual device defined by some software) is used to represent at least some of the functionality of the physical device in the system which has the behaviours defined by a particular canonical form.  The canonical device has a state or set of states, can accept commands and can emit events as it senses changes in its state.  The canonical device is preferably pre-defined in the system, and the monitoring/controlling of a physical device is performed via its associated canonical representation – Coote ¶0014); 
- application, by the management unit, of a state conversion rule in order to convert the information relating to the value of the at least one state variable of the at least one home automation device expressed according to the first communication protocol into a value of the at least one state variable of the at least one home automation device expressed according to a target second communication protocol (the network abstraction layer enables the one or more physical devices 22a, b, c to connect to the platform, without the need for the physical devices to use the same communication protocols in order to connect to the system… 24 provides the radio or protocol stacks that enable the connectivity of devices in the home/office – Coote ¶0077; a depicted process or processor can be combined with other processes and/or processors or divided into various sub-processes or processors.  Such sub-processes and/or sub-processors can be variously combined according to embodiments herein… accordingly, this description is meant to be taken only by way of example, and not to otherwise limit the scope of this invention – Coote ¶0127; moving the functionality of 24 to platform backend 32 is thus broadly taught by Coote); 
- determination, by the management unit, of a location identifier of the at least one home automation device according to the target second communication protocol based on at least one identification element contained in the supervision message or determinable upon reception of the supervision message whose content enables a unique identification of the at least one home automation device (whatever method is used, the networking abstraction module… identifies or recognizes that a new physical device exists in the environment… the new physical device sends a message back to the network abstraction module with some information (e.g. identifiers or ID numbers) to help identify the device – Coote ¶0101); 
- sending, by the management unit, at least one supervision message to the at least one node communicating according to the target second communication protocol, the supervision message comprising an information relating to the value of the at least one state variable of the at least one home automation device according to the target second communication protocol and in connection with the location identifier of the at least one home automation device according to the target second communication protocol (in the second scenario above, the user is alerted to the fact that the boiler is firing in an empty property – Coote ¶0116).

Regarding claim 9, Coote teaches wherein the sending step is carried out to at least one node registered in a subscription list to an event relating to the at least one state variable (a rules engine... may contain rules or policies specifying actions that the hub 28 may be able to perform with respect to the physical devices – Coote ¶0086; a messaging layer… control how messages are transported – Coote ¶0089).

Regarding claim 10, Coote teaches further comprising a step of sending to the at least one central control unit to which the at least one home automation device is related a request for registration in a subscription list to an event relating to the at least one state variable of the at least one home automation device (once the driver is obtained, the first device abstraction module attempts to map the physical device to one of the at least one pre-defined canonical forms which have the same behaviours/functions as the physical device – Coote ¶0103).

Regarding claim 11, the method comprises the same limitations as the method disclosed in claim 10, so the same rejection rationale is applicable.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-4, 12-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 12-18 of allowed Application No. 16/073,274, published as US Patent Application Publication US 2019/0036721.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims only differ in three ways: (1) with regards to how a location identifier in the configuration message is recited, where the claims of the present Application recite “at least one identification element contained in the configuration message… enables a unique identification of a home automation device” while the claims of Application No. 16/073,274 recite “at least one configuration message relating to a location identifier of the at last [sic] one home automation device”, where Specification [0221] of the present Application and page 4 of Application No. 16/073,274 both teach that said unique identifier may in the form of a network address, which is a form of location identifier; (2) explicitly reciting that a management unit is remotely connected to the home installation via a wide area network, which is also taught in page 13-14 of Application No. 16/073,274, and (3) the claim limitations of claim 1 of the present application have been divided into claims 1, 16-18 in the allowed Application, and it would be obvious to recombine the limitations into one claim such as that of the present application.

Furthermore, claims 1-4, 12-15 may also be rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 12-18 of allowed Application No. 16/073,274, published as US Patent Application Publication US 2019/0036721, in view of Coote, as Coote ¶0033 teaches “identity data” and Coote ¶0127 teaches the “remote” features as claimed.

Allowable Subject Matter
Claims 1-4, 12-15 would be allowable if the nonstatutory double patenting rejection is overcome.

Claims 5-7 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Claims 1-4, 12-15 are considered to comprise allowable subject matter since when reading the claims in light of the specification, as per MPEP §2111.01 or Toro Co. v. White Consolidated Industries Inc., 199 F.3d 1295, 1301,53 USPQ2d 1065, 1069 (Fed. Cir. 1999), none of the references of record alone or in combination disclose or suggest the combination of limitations specified in the independent claims: “reception by a management unit remotely connected to the home installation via a wide area network, of at least one configuration message from the at least one central control unit, the at least one configuration message relating to the at least one home automation device and relating to at least one of: a type of the at least one home automation device; at least one definition of a function or of a group of functions of the at least one home automation device according to at least one first communication protocol; at least one definition of a state variable or of a group of state variables of the at least one home automation device according to at least one first communication protocol; obtainment, by the management unit, of a location identifier of the at least one home automation device according to a target second communication protocol; registration, by the management unit, of correspondence between the location identifier of the at least one home automation device according to the target second communication protocol and of at least one identification element contained in the at least one configuration message or determinable upon reception of the at least one configuration message whose content or combination enables a unique identification of the at least one home automation device; registration, by the management unit, of at least one of: the type of the at least one home automation device; the at least one definition of a function or of a group of functions of the at least one home automation device; the at least one definition of a state variable or of the group of state variables of the at least one home automation device; a function conversion rule arranged to convert the at least one definition of a function or group of functions according to the at least one first communication protocol into at least one definition of a function or of a group of functions according to the target second communication protocol; and a state conversion rule arranged to convert the at least one definition of the at least one state variable according to the at least one first communication protocol into at least one definition of a state variable according to the target second communication protocol”.
	When taken into context, the claim(s) as a whole was/were not disclosed in any prior art.  Examiner conducted a further search of the prior art, but found no new relevant references.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Examiner successfully contacted Applicant on June 10 and proposed an Examiner’s Amendment and Terminal Disclaimer to place the present application in condition for allowance; see attached PTO-413.  Applicant stated that client approval was required, but never further contacted Examiner.  Examiner attempted to contact Applicant multiple times between June 17-27, 2022 over the phone and left multiple voicemail messages, but never received a response from Applicant.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEON Y TSENG whose telephone number is (571)270-3682.  The examiner can normally be reached on Monday to Friday 8:30 AM to 5:00 PM MST, with every other Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WING CHAN can be reached on 571-272-7493.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LEON Y TSENG/Examiner, Art Unit 2441                                                                                                                                                                                                        
/WING F CHAN/Supervisory Patent Examiner, Art Unit 2441